Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/08/2022 has been entered. Claims 1-10 and 12-22 remain pending in the application. Applicant’s amendments to the Abstract and claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 12/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 , 6-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (EP0600250B1) in view of Hoeger (US20180043457) in further view of New (US5772102A). 
Regarding claim 1, Herrmann teaches (Figs. 1-2) a gas shielding device (“laser welding nozzle”) for use with a laser processing head ([0001] lines 4-8), the gas shielding device comprising: 
a neck (see modified Fig. 2) defining a central aperture (nozzle channel 1) extending from a first end to a second end of the neck, wherein the central aperture is configured to receive a laser beam passing from the first end through the second end to a workpiece ([0026] lines 1-3); and 
a shielding plate (see modified Fig. 2) coupled to the neck proximate the second end such that the neck extends from a first side of the shielding plate and the shielding plate extends circumferentially around the central aperture, the shielding plate including a plurality of gas outlets (channels 2) on a second side of the shielding plate ([0012]; [0027]), wherein the plurality of gas outlets (2) are fluidly coupled to at least one gas inlet (feed line 4) and are configured to direct a flow of gas in a direction toward a surface of the workpiece at a plurality of locations ([0014] lines 1-3; [0028]) but is silent on spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate and arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece.

    PNG
    media_image1.png
    355
    730
    media_image1.png
    Greyscale

1. Figure 2 of Herrmann
However, Hoeger teaches plurality of gas outlets spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate (Fig. 4B [0061] plurality of gas conduits of the plurality of pipes 22, being concentric, which spaces the pipes outwardly from central passage 16).
Herrmann and Hoeger are considered to be analogous to the claimed invention because they are in the same field of welding heads. It would have been obvious to have modified Herrmann to incorporate the teachings of Hoeger to have a plurality of gas outlets spaced outwardly from a central aperture in order to obtain a flow restrictor that manipulates the shielding gas to approach or obtain developed flow over a relatively short distance (Hoeger [0069]).
New teaches (Fig. 4) a gas-assisted arc welding system comprising a gas outlet (flow control device 36), wherein the gas outlet is arranged to deliver a laminar flow of gas to the workpiece (column 1, lines 13-17; column 4, line 66 through column 5, line 3). New teaches that the gas outlet is arranged to deliver a laminar flow of gas to the workpiece to blanket a weld puddle during a welding operation on the workpiece (column 2, lines 39-41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann and Hoeger to incorporate the teachings of New to include that the plurality of gas outlets are arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece. Doing so blankets the weld puddle during the welding operation on the workpiece.
Regarding claim 2, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches (Figs. 1-2) that the at least one gas inlet (feed line 4) is located on the first side of the shielding plate (see modified Fig. 2; [0028]).
Regarding claim 3, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches (Figs. 1-2) that the at least one gas inlet (feed line 4) is located on a top portion of the neck (see modified Fig. 2; [0028]).
Regarding claim 4, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches (Figs. 1-2) at least one gas distribution tube (annular channel 3) coupled to the at least one gas inlet (feed line 4) for distributing shielding gas to the plurality of gas outlets (channels 2) on the second side ([0028]).
Regarding claim 6, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches that the shielding plate is circular shaped (see Figs. 1-2).
Regarding claims 7 and 12, although Herrmann, Hoeger, and New does not teach that the shielding plate has a diameter in a range of 100 mm to 150 mm and that the central aperture has a diameter in a range of 10-60 mm, these claim limitations are not considered patentably distinct.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04—Changes in Size, Shape, or Sequence of Adding Ingredients).
Herrmann teaches (see Figs. 1-2) that the circular shielding plate and its plurality of gas outlets (channels 2) are centrally and rotationally symmetrically arranged around the central axis of the central aperture (central nozzle channel 1) ([0027] lines 1-3). As the claimed device would not perform differently than the device taught by Herrmann based on the diameter of the shielding plate or the diameter of the central aperture, i.e. gas will flow through a plurality of outlets disposed around a central aperture, through which a laser beam passed to a workpiece, in a direction toward a surface of the workpiece at a plurality of locations, the limitations that the shielding plate has a diameter in a range of 100 mm to 150 mm and that the central aperture has a diameter in a range of 10-60 mm are not patentably distinct from the teachings of Herrmann.
Regarding claim 8, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches that the shielding plate is coaxial with the neck and the central aperture (nozzle channel 1) (see Figs. 1-2; [0027] lines 1-3).
Regarding claim 10, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 and Herrmann further teaches that the plurality of gas outlets (channels 2) are formed in lines extending outward from a central portion of the shielding plate to an outer portion of the shielding plate (see Figs. 1-2; [0027] lines 4-8).
Regarding claim 13, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 but Hermann and Hoeger are silent on the shielding plate includes a porous material between the at least one gas inlet and the gas outlets.
New further teaches (Fig. 8) that the shielding plate (flow control device 236) includes a porous material (discs 256, 258, and 260) between the at least one gas inlet and the gas outlets (Column 6, lines 24-27). New teaches that the shielding plate includes a porous material between the at least one gas inlet and the gas outlets as it reduces the space required for flow control while still providing flow and pressure drop characteristics which result in laminar flow of the gas (Column 6, lines 33-36).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann to incorporate the teachings of New to include that that the shielding plate includes a porous material between the at least one gas inlet and the gas outlets. Doing so reduces the space required for flow control while still providing flow and pressure drop characteristics which result in laminar flow of the gas.

Claims 5, 9, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (EP0600250B1), Hoeger (US20180043457), and New (US5772102A) as applied to claim 1 above, in view of Hinrichsen et al. (WO2017139769A1), hereinafter Hinrichsen.
Regarding claim 5, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 except that the neck includes at least one cooling passageway and at least one cooling inlet/outlet coupled to the cooling passageway to allow a cooling liquid to flow through the cooling passageway.
Hinrichsen teaches (Figs. 1 and 7) a gas-assisted laser cutting device (laser cutting head 310) comprising a neck (laser cutting head 110/310) for directing a laser beam (laser beam 118) together with a gas to a workpiece (workpiece 102) and a cooling passageway and at least one cooling inlet/outlet (input aperture 331) coupled to the cooling passageway to allow a cooling liquid to flow through the cooling passageway ([0018]; [0037] lines 1-4). Hinrichsen teaches at least one cooling passageway and at least one cooling inlet/outlet coupled to the cooling passageway to allow a cooling liquid to flow through the cooling passageway as it cools the laser cutting device when in operation ([0018]; [0037] lines 1-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the neck includes at least one cooling passageway and at least one cooling inlet/outlet coupled to the cooling passageway to allow a cooling liquid to flow through the cooling passageway. Doing so cools the device when in operation.
Regarding claim 9, Herrmann, Hoeger, and New, teach the gas shielding device of claim 1 except that the neck includes a processing head coupling mechanism at the first end of the neck for coupling to a laser processing head.
Hinrichsen further teaches (Fig. 1) that the neck (laser cutting head 110) includes a processing head coupling mechanism (output fiber 111 and connector 111a) at the first end of the neck (110) for coupling to a laser processing head (fiber laser 112) ([0020] lines 1-5; [0021] lines 1-4). Hinrichsen teaches that the neck includes a processing mechanism at the first end of the neck for coupling to a laser processing head to enable control of the laser, for example, in response to the position of the beams relative to the workpiece and/or a sensed condition in the cutting head ([0020] lines 8-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the neck includes a processing head coupling mechanism at the first end of the neck for coupling to a laser processing head. Doing so enables control of the laser, for example, in response to the position of the beams relative to the workpiece and/or a sensed condition in the cutting head.
Regarding claim 14, Herrmann teaches (Figs. 1 and 2) a shielded laser welding head comprising:
a laser welding head device configured to move a laser beam within only a limited field of view ([0001]; [0012]; [0016]); and
a gas shielding device (“laser welding nozzle”) coupled to the laser welding head device, the gas shielding device comprising: 
a neck (see modified Fig. 2) defining a central aperture (nozzle channel 1) extending from a first end to a second end of the neck, wherein the central aperture is configured to receive the moving laser beam passing from the first end through the second end to the workpiece ([0026] lines 1-3); and 
a shielding plate (see modified Fig. 2) coupled to the neck such that the neck extends from a first side of the shielding plate and the shielding plate extends circumferentially around the central aperture, the shielding plate including a plurality of gas outlets (channels 2) on a second side opposite the first side ([0012]; [0027]), wherein the plurality of gas outlets are fluidly coupled to at least one gas inlet (feed line 4) and are configured to direct a flow of gas in a direction toward a surface of the workpiece at a plurality of locations ([0014] lines 1-3; [0028]).
Herrmann does not teach a scanning laser welding head device configured to be coupled to an output fiber of a fiber laser; spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate; and arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece.
Hoeger teaches plurality of gas outlets spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate (Fig. 4B [0061] plurality of gas conduits of the plurality of pipes 22, being concentric, which spaces the pipes outwardly from central passage 16).
Herrmann and Hoeger are considered to be analogous to the claimed invention because they are in the same field of welding heads. It would have been obvious to have modified Herrmann to incorporate the teachings of Hoeger to have a plurality of gas outlets spaced outwardly from a central aperture in order to obtain a flow restrictor that manipulates the shielding gas to approach or obtain developed flow over a relatively short distance (Hoeger [0069]).
New teaches (Fig. 4) a gas-assisted arc welding system comprising a gas outlet (flow control device 36), wherein the gas outlet is arranged to deliver a laminar flow of gas to the workpiece (column 1, lines 13-17; column 4, line 66 through column 5, line 3). New teaches that the gas outlet is arranged to deliver a laminar flow of gas to the workpiece to blanket a weld puddle during a welding operation on the workpiece (column 2, lines 39-41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann and Hoeger to incorporate the teachings of New to include that the plurality of gas outlets are arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece. Doing so blankets the weld puddle during the welding operation on the workpiece.
Hinrichsen further teaches (Fig. 1) a scanning laser welding head device (laser cutting head 110) configured to be coupled to an output fiber (output fiber 111) of a fiber laser (fiber laser 112) ([0022]). Hinrichsen teaches a scanning laser welding head device configured to be coupled to an output fiber of a fiber laser to use a high power laser which can produce a multi-beam output ([0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include a scanning laser welding head device configured to be coupled to an output fiber of a fiber laser. Doing so enables use of a higher power laser which can produce a multi-beam output.
Regarding claim 15, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrmann does not teach that the limited field of view is defined by a scan angle of about 1-2°.
Hinrichsen teaches that limited field of view is defined by a scan angle of about 1-2° ([0027] lines 1-4. Hinrichsen teaches that the limited field of view is defined by a scan angle of about 1-2° enables faster scanning speeds and allows use of less expensive lenses and other components ([0027] lines 9-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the limited field of view is defined by a scan angle of about 1-2°. Doing so enables faster scanning speeds and allows use of less expensive lenses and other components.
Regarding claim 16, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrman does not teach that the laser welding head device comprises: a collimator; at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to move the beam in the first and second axes within the limited field of view; and a focus lens configured to focus the laser beam relative to the workpiece while the beam is moved.
Hinrichsen teaches (Fig. 1) that the laser welding head device (laser cutting head 110) comprises: a collimator (collimator 122); at least first and second movable mirrors (mirrors 132, 134) configured to receive a collimated laser beam (collimated beam 116) from the collimator and to move the beam (focused beam 118) in the first and second axes within the limited field of view; and a focus lens (focus lens 142) configured to focus the laser beam (118) relative to the workpiece (workpiece 102) while the beam (118) is moved ([0023]; [0027] lines 1-4). Hinrichsen teaches that the laser welding head device comprises the elements as described above as it allows the laser beam to be moved precisely, controllably, and quickly for the purposes of alignment ([0026] lines 6-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the laser welding head device comprises: a collimator; at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to move the beam in the first and second axes within the limited field of view; and a focus lens configured to focus the laser beam relative to the workpiece while the beam is moved. Doing so allows the laser beam to be moved precisely, controllably, and quickly for the purposes of alignment.
Regarding claim 17, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrman does not teach that the movable mirrors are galvanometer mirrors.
Hinrichsen teaches (Fig. 1) that the movable mirrors (mirrors 132, 134) are galvanometer mirrors ([0026] lines 3-5). Hinrichsen teaches that the movable mirrors are galvanometer mirrors as they are capable of reversing direction quickly ([0026] lines 3-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the movable mirrors are galvanometer mirrors. Doing so enables the direction of the laser to be reversed quickly.
Regarding claim 18, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrman does not teach that the movable mirrors are configured to move the collimated laser beam within only a limited field of view having a dimension less than 30 x 30 mm.
Hinrichsen teaches (Fig. 1) that the movable mirrors (mirrors 132, 134) are configured to move the collimated laser beam (beam 118) within only a limited field of view having a dimension less than 30 x 30 mm ([0027] lines 1-4). Hinrichsen teaches that the movable mirrors are configured to move the collimated laser beam within only a limited field of view having a dimension less than 30 x 30 mm as it allows the beam to wobble and enables faster speeds ([0027]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the movable mirrors are configured to move the collimated laser beam within only a limited field of view having a dimension less than 30 x 30 mm. Doing so allows the beam to wobble and enables faster speeds.
Regarding claim 19, Herrmann teaches (Figs. 1-2) a laser welding system comprising: 
a gas shielding device (“laser welding nozzle”) coupled to the laser welding head ([0001] lines 4-8), the gas shielding device comprising; 
a neck (see modified Fig. 2) defining a central aperture (nozzle channel 1) extending from a first end to a second end of the neck, wherein the central aperture is configured to receive the moving laser beam passing from the first end through the second end to the workpiece ([0026] lines 1-3); and 
a shielding plate (see modified Fig. 2) coupled to the neck such that the neck extends from a first side of the shielding plate and the shielding plate extends circumferentially around the central aperture, the shielding plate including a plurality of gas outlets (channels 2) on a second side opposite the first side ([0012]; [0027]), wherein the plurality of gas outlets are fluidly coupled to at least one gas inlet (feed line 4) and are configured to direct a flow of gas in a direction toward a surface of the workpiece at a plurality of locations([0014] lines 1-3; [0028]).
Herrmann does not teach a fiber laser including an output fiber; a scanning laser welding head coupled to an output fiber of the fiber laser and configured to move a laser beam within only a limited field of view; and a control system for controlling at least the fiber laser and movement of the laser beam within the limited field of view; and spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate; and arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece.
Hoeger teaches plurality of gas outlets spaced outwardly away from the central aperture and across a substantial portion of the second side of the shielding plate (Fig. 4B [0061] plurality of gas conduits of the plurality of pipes 22, being concentric, which spaces the pipes outwardly from central passage 16).
Herrmann and Hoeger are considered to be analogous to the claimed invention because they are in the same field of welding heads. It would have been obvious to have modified Herrmann to incorporate the teachings of Hoeger to have a plurality of gas outlets spaced outwardly from a central aperture in order to obtain a flow restrictor that manipulates the shielding gas to approach or obtain developed flow over a relatively short distance (Hoeger [0069]).
New teaches (Fig. 4) a gas-assisted arc welding system comprising a gas outlet (flow control device 36), wherein the gas outlet is arranged to deliver a laminar flow of gas to the workpiece (column 1, lines 13-17; column 4, line 66 through column 5, line 3). New teaches that the gas outlet is arranged to deliver a laminar flow of gas to the workpiece to blanket a weld puddle during a welding operation on the workpiece (column 2, lines 39-41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann and Hoeger to incorporate the teachings of New to include that the plurality of gas outlets are arranged to deliver a laminar flow of gas surrounding the moving laser beam passing through the shielding plate to the workpiece. Doing so blankets the weld puddle during the welding operation on the workpiece.
Hinrichsen teaches (Fig. 1) a fiber laser (fiber laser 112) including an output fiber (output fiber 111); a scanning laser welding head (laser cutting head 110) coupled to an output fiber (111) of the fiber laser (112) and configured to move a laser beam within only a limited field of view ([0020] lines 1-5; [0021] lines 1-4; [0027] lines 1-4); and a control system (control system 160) for controlling at least the fiber laser (112) and movement of the laser beam within the limited field of view ([0008] moving the laser head) ([0031] lines 1-5). Hinrichsen teaches the components as described above as it enables the use of a high power laser which can produce a multi-beam output as well as provides beam alignment and/or different wobble patterns for cutting with different kerf widths ([0020] lines 1-3; [0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include a fiber laser including an output fiber; a scanning laser welding head coupled to an output fiber of the fiber laser and configured to move a laser beam within only a limited field of view; and a control system for controlling at least the fiber laser and positions of the mirrors. Doing so enables the use of a high power laser which can produce a multi-beam output as well as provides beam alignment and/or different wobble patterns for cutting with different kerf widths.
Regarding claim 20, the combination of Herrmann, Hoeger, New, and Hinrichsen teach all of the elements of the current invention as described above. Herrmann does not teach that the fiber laser includes an Ytterbium fiber laser.
Hinrichsen teaches (Fig. 1) that the fiber laser (fiber laser 112) includes a Ytterbium fiber laser ([0022] lines 1-2). Hinrichsen teaches that the fiber laser includes a Ytterbium fiber laser as it is capable of generating high power laser beams in single or continuous modes ([0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the fiber laser includes an Ytterbium fiber laser. Doing so enables the generation of high power laser beams in single or continuous modes.
Regarding claim 21, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrmann does not teach that the fiber laser includes multiple output fibers for delivering multiple laser beams.
Hinrichsen further teaches (Fig. 1) that the fiber laser (fiber laser 112) includes multiple output fibers for delivering multiple laser beams ([0022] lines 6-9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the fiber laser includes multiple output fibers for delivering multiple laser beams. Doing so delivers multiple laser beams for welding.
Regarding claim 22, the combination of Herrmann, Hoeger, New, and Hinrichsen teaches all of the elements of the current invention as described above. Herrmann does not teach that the control system is configured to control movement of the moving laser beam within the limited field of view to provide a wobble pattern.
Hinrichsen further teaches (Fig. 1) that the control system (control system 160) is configured to control movement of the moving laser beam (beam 118) within the limited field of view to provide a wobble pattern ([0027] lines 1-4). Hinrichsen teaches that the control system is configured to control movement of the moving laser beam within the limited field of view to provide a wobble pattern to increase the kerf width without having to provide adjustments of the focal lens and without using a variable collimator ([0026]; [0033]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Herrmann, Hoeger, and New to incorporate the teachings of Hinrichsen to include that the control system is configured to control movement of the moving laser beam within the limited field of view to provide a wobble pattern. Doing so increases the kerf width without having to provide adjustments of the focal lens and without using a variable collimator.

Response to Arguments
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that Herrmann does not teach the newly amended limitation of “spaced in radial direction away from the central aperture and across a substantial portion of the second side of the shield plate” the newly cited reference Hoeger (US20180043457), overcomes the arguments.
Regarding the applicant’s arguments towards the rejection of claims 7 and 12, the rejection stands as the claims only claim that the shielding plate has a diameter in a range of 100 mm to 150 mm and that the central aperture has a diameter in a range of 10-60 mm, and not the functionality of creating wobble patterns and for providing gas over a wider area of laser processing. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the applicant’s arguments towards claims 11 and 13, the limitation of claim 11 now being incorporated into the independent claims, that Herrmann and New would not have been obvious to combine, the laminar flow of New does not explicitly teach away from the negative pressure of Herrmann as the applicant argues, so the laminar flow of New would be obvious to combine with the disclosure of Herrmann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761